232 F.2d 892
VESTAL LUMBER & MANUFACTURING COMPANY, Appellant,v.Mabel Medill McMILLAN, as Executrix of the Estate of A. DaleMcMillan, Deceased; and Mabel Medill McMillan,Individually, Appellee.
No. 12671.
United States Court of Appeals Sixth Circuit.
April 20, 1956.

Cleon K. Calvert, Pineville, Ky., Murray L. Brown, London, Ky., for appellant.
James Park, Lexington, Ky., James S. Greene, Jr., Harlan, Ky., for appellee.
Before MARTIN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
This case has been heard and considered on the oral arguments and printed briefs of attorneys for the contending parties and on the record in the case;


2
And it appearing that an option contract in writing of September 14, 1950, was entered into, whereby the appellant company acquired from the appellees the exclusive right and option to purchase, within a period of ninety days for a consideration of $115,000, certain timber standing on lands of the appellees;


3
And it appearing that the appellant did not exercise its option in compliance with the terms of that document in such manner as to constitute a binding contract between the parties.  See Perry v. Wilson, 183 Ky. 155, 208 S.W. 776; Apple v. McCullough, 239 Ky. 74, 38 S.W.2d 955; Haag v. Dixon, 151 Ky. 768, 152 S.W. 930; Davis v. Parrish, 16 Ky. 153; Arnold v. Campbell, 265 Ky. 485, 97 S.W.2d 32.


4
The judgment of the district court sustaining the motion of Mabel Medill McMillan, for herself individually and as executrix of her deceased husband, A. Dale McMillan, for summary judgment is affirmed; as is, likewise, the judgment of the district court dismissing appellant's action.